Matter of Brunetto v New York State Off. of Mental Health (2019 NY Slip Op 03260)





Matter of Brunetto v New York State Off. of Mental Health


2019 NY Slip Op 03260


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ. (Filed Apr. 26, 2019.) 


MOTION NOS. (1302-1303/18) CA 18-00604. CA 18-00605.

[*1]IN THE MATTER OF MICHAEL BRUNETTO, PETITIONER-APPELLANT, NEW YORK STATE OFFICE OF MENTAL HEALTH, ERIE COUNTY MEDICAL CENTER, SUICIDE PREVENTION AND CRISIS SERVICES, INC., BRYLIN HOSPITAL, AND LAKESHORE BEHAVIORAL HEALTH, RESPONDENTS-RESPONDENTS. (APPEAL NO. 1.)
IN THE MATTER OF MICHAEL BRUNETTO, PETITIONER-APPELLANT, V NEW YORK STATE OFFICE OF MENTAL HEALTH, ERIE COUNTY MEDICAL CENTER, SUICIDE PREVENTION AND CRISIS SERVICES, INC., BRYLIN HOSPITAL AND LAKESHORE BEHAVIORAL HEALTH, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for clarification denied.